Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 26, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Following an argument between claimant and her supervi*808sor, claimant was suspended for one week. At the hearing, however, claimant admitted that her supervisor told her that he had changed his mind and she should report to work on her next scheduled work day. When she failed to come to work, she was fired. Under the circumstances, substantial evidence exists to support the decision of the Board that claimant’s absence from work without permission constituted misconduct and thus disqualifies her from receiving unemployment insurance benefits.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the decision is affirmed, without costs.